Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 15 has been amended, therefore, claims 1-26 remain pending in this application. 
Examiner’s Statement of reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance:

	       In regards, to the 35 U.S.C. § 101 rejection, applicant argues that claim 1 recites "an inventory management system comprising: one or more radio frequency identification (RFID) readers each configured to detect REID labels attached to inventory items within a certain radius of the REID reader, the one or more REID readers configured to automatically determine a directional movement of RFID labels and attached inventory items; a first computer server configured to communicate, via a network connection, with one or more client devices, and configured to receive data gathered by the one or more RFID readers; wherein the first computer server is configured to 

However, applicant further argues “that the claims at issue are not directed primarily to an abstract idea, and that the claims are directed to a practical application of the asserted judicial exception”.

In regards to the 35 U.S.C. § 103 rejection, applicant argues that Parpia fails to disclose a computer server configured to maintain a real-time inventory status, the location of one or more RFID labels, current usage state of inventory items, and transmission of the real-time inventory status to a display device, and also fails to discloses one or more RFID readers configured to automatically determine a directional movement of RFID labels or tags. 

For this reason, claims 1-26 are deemed to be allowable over prior art of record.


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687



















/GA/Primary Examiner, Art Unit 3627